EXHIBIT 10.5




SEVERANCE AGREEMENT AND GENERAL RELEASE




THIS SEVERANCE AGREEMENT (the “Agreement”), dated as of April 5 , 2016 (the
“Execution Date”), between Timothy Creech, an individual (the “Executive”), and
Heat Biologics, Inc. Heat (“Heat”), a Delaware corporation, recites and provides
as follows:




WHEREAS, Executive served as the Chief Financial Officer, Treasurer and
Secretary of Heat pursuant to an Employment Agreement dated November 30, 2015,
as amended on January 11, 2016 (the “Employment Agreement”); and




WHEREAS, Executive and Heat desire to terminate Executive’s employment with Heat
and the Employment Agreement; and




WHEREAS, Heat and Executive have reached agreement on all matters relating to
the employment of Executive by Heat and the termination of Executive’s
employment with Heat and the Employment Agreement; and




WHEREAS, Heat and Executive desire to set forth all of the terms and conditions
of their agreement in this Agreement.




NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration, Heat and Executive agree as follows:




1.

RESIGNATION.  Executive hereby irrevocably and voluntarily resigns from
Executive’s position as Chief Financial Officer, Treasurer and Secretary of Heat
as of April 4, 2016 (the “Resignation Date”). In connection with Executive’s
resignation and as of the Resignation Date:




a.     

NO DUTIES.  Executive shall have no further obligation or authority to perform
duties and functions on behalf of Heat and/or its subsidiaries or affiliates and
shall refrain from performing such duties or functions.




b.

COOPERATION.  Anything to the contrary in this Agreement notwithstanding, for a
period of six months after the Resignation Date, Executive may and must
cooperate with Heat as necessary for business, including legal matters when
requested by the then President, Chief Executive Officer and/or Chairperson of
the Board.  Heat shall reimburse Executive for any approved, reasonable expenses
incurred by Executive as a result of Executive’s cooperation.   




c.     

NO CONTACT.  For a period of twelve months following the Resignation Date:  (i)
except outside the work environment or pursuant to a consulting agreement or in
order to fulfill obligations under Section 1b above, Executive shall have no
contact with current employees of Heat, except in connection with Executive’s
benefits, compensation, administrative matters or as requested by the Chairman
of the Board of Heat; and (ii) with respect to customers, consultants and
suppliers of Heat and Heat Related Parties (as defined in Section 5 below),
Executive will not discuss Heat, Heat Related Parties and information regarding
those entities’ respective businesses or operations acquired as an employee of
Heat.




2.

SEVERANCE COMPENSATION.  In consideration of Executive’s and Heat’s undertakings
contained in this Agreement including executing the releases identified in
Section 3:








--------------------------------------------------------------------------------



a.   

The parties acknowledges that Executive has been paid all of Executive’s accrued
base salary and expense reimbursements owed and is not owed any accrued vacation
pay.




b.

Subject to the provisions of the next two sentences, Heat shall, pay Executive
One Hundred Forty Two Thousand Five Hundred Dollars ($142,500), all of which
shall be reduced by any and all payroll, Medicare, Social Security, state and
federal taxes or other deductions that the Company is obligated to make.
 Payment shall be paid to Executive in substantially equal monthly payments on
the same payroll schedule that was applicable to Executive immediately prior to
the Effective Date and shall commence on the first such payroll date that is
more than seven days after the Effective Date.  Payment under this Section 2(b)
shall be made provided Executive has executed, complied with, and not revoked
this Agreement and General Release.




c.

The severance payments described in this Sections 2 of this Agreement offered to
Executive by the Company are payable in reliance on Treasury Regulation Section
1.409A-1(b)(9) and the short term deferral exemption in Treasury Regulation
Section 1.409A-1(b)(4).  For purposes of Code Section 409A, Executive’s right to
receive any installment payments under this letter (whether pay in lieu of
notice, severance payments, State Continuance premiums, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, any installment payment hereunder shall at all times be
considered a separate and distinct payment.  All payments and benefits under
this Agreement are subject to applicable withholdings and deductions




d.     

The parties agree that no salary, benefits, bonus payment, vacation pay, sick
pay or other payments or additional monies beyond the sums identified in this
Section 2 will be made by Heat to Executive or on Executive’s behalf and the
parties agree that no salary, benefits, bonus payment or other payments beyond
the sums identified in this Section 2 are owing.




3.

RELEASES.




a.     

In consideration of Heat’s undertakings contained in this Agreement to which
Executive is not otherwise entitled, Executive on behalf of Executive and, to
the extent permitted by law, on behalf of Executive’s spouse, heirs, executors,
administrators, assigns, insurers, attorneys and other persons or entities,
acting or purporting to act on Executive’s behalf (collectively, the “Executive
Parties”) generally and completely releases, acquits and forever discharges
Heat, its affiliates, subsidiaries, divisions, agents and related parties and
its and their respective principals, owners (direct or indirect), members,
directors, officers, agents, servants, employees, parties, representatives,
attorneys and other professionals, successors and assigns (collectively, the
“Heat Related Parties”) of and from, and promises not to sue Heat and/or any of
the other Heat Related Parties for or in respect of, any and all claims,
demands, contentions,  suits, costs, charges, complaints, liabilities,
obligations, promises, agreements, damages, actions, causes of action, damages,
and expenses (including attorney’s fees and costs), indemnities, debts,
judgments, levies, executions and obligations of every kind and nature, in law,
equity, or otherwise, of any nature whatsoever, known or unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Agreement, which Executive now has or claims to have
against Heat and/or any of the other Heat Related Parties jointly, severally or
singly from the beginning of time to the date of this Agreement, including,
without limitation, claims relating to Executive’s employment with Heat or the
termination of Executive’s employment, claims based in contract, tort,
constitutional, statutory or common law, and claims under any federal, state, or
local statute, order, law or regulation, governing terms or conditions of
employment, including but not limited to wages, salary, bonuses, commissions,
stock, stock options or any other ownership interest in Heat, vacation pay,
benefits expense reimbursements, severance pay, or any other form of
compensation; or discrimination in employment on the basis of any protected
characteristic (individually a “Claim and collectively





2




--------------------------------------------------------------------------------

“Claims”).  This release applies to, and the Claims you are releasing include,
but are not limited to, any and all rights and Claims arising under the National
Labor Relations Act, Age Discrimination in Employment Act of 1967, as amended
(29 U.S.C. §§621, et seq.), Title VII of the Civil Rights Act of 1964, as
amended, The Civil Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal
Pay Act; the Americans with Disabilities Act, Genetic Information
Nondiscrimination Act of 2008, Uniformed Services Employment and Reemployment
Rights Act , the Family and Medical Leave Act; the Employee Retirement Income
Security Act (excluding any claims for accrued, vested benefits), the Employee
Polygraph Protection Act; the Worker Adjustment and Retraining Notification Act;
the Older Workers Benefit Protection Act; the anti-retaliation provisions of the
Sarbanes-Oxley Act, or any other federal or state law regarding whistleblower
retaliation; the Lilly Ledbetter Fair Pay Act; the Uniformed Services Employment
and Reemployment Rights Act; the Fair Credit Reporting Act; the North Carolina
Equal Employment Practices Act and the North Carolina Wage and Hour Act. In
addition, the Claims you are releasing include, but are not limited to, any and
all Claims that any of the Heat Related Parties has violated (i) its personnel
policies, handbooks, contracts of employment, or covenants of good faith and
fair dealing or (ii) any statute, public policy or common law (including but not
limited to Claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel). This release does not release Heat or
Heat Related Parties from obligations under the Severance Agreement.




Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement Executive does not waive or release rights or Claims that may arise
from events that occur after the date this waiver is executed. Also excluded
from this Agreement are any Claims which cannot be waived by law, including,
without limitation, any rights Executive may have under applicable workers’
compensation laws and Executive’s right, if applicable, to file or participate
in an investigative proceeding of any federal, state or local governmental
agency. If any Claim is not subject to release, to the extent permitted by law,
Executive waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
any of the Company Parties is a party.  This Agreement does not abrogate
Executive’s existing rights under any Heat benefit plan or any plan or agreement
related to equity ownership in Heat; however, it does waive, release and forever
discharge Claims existing as of the date Executive executes this Agreement
pursuant to any such plan or agreement.  




b.

Executive acknowledges that Executive is knowingly and voluntarily waiving and
releasing any and all rights Executive may have under the ADEA, as amended.
 Executive also acknowledges and agrees that (i) the consideration given to
Executive in exchange for the waiver and release in this Agreement is in
addition to anything of value to which Executive were already entitled, and (ii)
that Executive has been paid for all time worked, has received all the leave,
leaves of absence and leave benefits and protections for which Executive is
eligible, and has not suffered any on-the-job injury for which Executive has not
already filed a Claim.  Executive affirms that all of the decisions of the Heat
Related Parties regarding Executive’s pay and benefits through the date of
Executive’s execution of this Agreement were not discriminatory based on age,
disability, race, color, sex, religion, national origin or any other
classification protected by law.  Executive affirms that Executive has not filed
or caused to be filed, and is not presently a party to, a Claim against any of
the Heat Related Parties.  Executive further affirms that Executive has no known
workplace injuries or occupational diseases.  Executive acknowledges and affirms
that Executive has not been retaliated against for reporting any allegation of
corporate fraud or other wrongdoing by any of the Heat Related Parties, or for
exercising any rights protected by law, including any rights protected by the
Fair Labor Standards Act, the Family Medical Leave Act or any related statute or
local leave or disability accommodation laws, or any applicable state workers’
compensation law.  Executive and the Company agree that the sole reason for the
termination of





3




--------------------------------------------------------------------------------

Executive’s employment is because Executive’s position was eliminated as a
result of the Company’s financial hardship.  All individuals who are being
terminated in connection with this hardship will be eligible for benefits based
upon their execution of a release substantially similar to this release.
 Executive is acknowledging by signing this Agreement that Executive understands
that Executive is eligible for the benefits which Executive will receive
contingent upon Executive executing this release.  




c.

In consideration of Executive’s  undertakings contained in this Agreement to
which Heat  is not otherwise entitled, Heat  generally and completely releases,
acquits and forever discharges Executive of and from, and promises not to sue
Executive for or in respect of, any and all claims,  demands, contentions,
 suits, costs, charges, complaints, liabilities, obligations, promises,
agreements, damages, actions, causes of action, damages, and expenses (including
attorney’s fees and costs), indemnities, debts, judgments, levies, executions
and obligations of every kind and nature, in law, equity, or otherwise, of any
nature whatsoever, known or unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
which Heat now has or claims to have against Executive from the beginning of
time to the date of this Agreement, including, without limitation, claims
relating to Executive’s employment with Heat or the termination of Executive’s
employment, claims based in contract, tort, constitutional, statutory or common
law, and claims under any federal, state, or local statute, order, law or
regulation, governing terms or conditions of employment (collectively, “Heat
Claims”). In addition, to the Heat Claims that Heat is releasing include, but
are not limited to, any and all Heat Claims that Executive violated (i) Heat’s
personnel policies, handbooks, contracts of employment, or covenants of good
faith and fair dealing or (ii) any statute, public policy or common law. This
release does not release Executive from obligations under the Severance
Agreement.




Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement, Heat does not waive or release rights or Heat Claims that may arise
from events that occur after the date this waiver is executed. Also excluded
from this Agreement are any Heat Claims which cannot be waived by law,
including, without limitation, any rights Heat may have to file or participate
in an investigative proceeding of any federal, state or local governmental
agency.




4.     

NO DISPARAGEMENT.  In consideration of Heat’s undertakings contained in this
Agreement to which Executive is not otherwise entitled, Executive agrees that
Executive and Executive’s agents, family and/or representatives shall refrain
from: (i) all conduct, verbal or otherwise, which would materially damage the
reputation, goodwill or standing in the community of Heat, its affiliates,
subsidiaries, divisions, agents and related parties and their respective
principals, owners (direct or indirect), members, directors, officers, agents,
servants, employees, parties, attorneys and other professionals, successors and
assigns (collectively, the “Heat Related Parties”); and (ii) referring to or in
any way commenting on Heat and/or any of the other Heat Related Parties in or
through the general media or any public domain (including without limitation,
internet websites, blogs, chat rooms and the like), which would materially
damage the reputation, goodwill or standing in the community of Heat and/or any
of the other Heat Related Parties. In consideration of Executive’s undertakings
contained in this Agreement to which Heat is not otherwise entitled, Heat agrees
that Heat and its Chief Executive Officer shall refrain from: (i) all conduct,
verbal or otherwise, which would materially damage the reputation, goodwill or
standing in the community of Executive; and (ii) referring to or in any way
commenting on Executive  in or through the general media or any public domain
(including without limitation, internet websites, blogs, chat rooms and the
like), which would materially damage the reputation, goodwill or standing in the
community of Executive.




5.     

TERMS ARE CONFIDENTIAL.  Until such time as Heat is required to disclose the
existence and terms of this Agreement, Executive shall keep the terms and
conditions of this Agreement strictly confidential.  Executive hereby agrees not
to disclose the existence of this Agreement or any of





4




--------------------------------------------------------------------------------

the terms of this Agreement (including without limitation the amounts referred
to in Section 2) to any person, including without limitation, any current or
former employee of or applicant for employment with Heat and/or any of the other
Heat Related Parties, with the exception of Executive’s attorney, accountant,
tax preparer or spouse or as compelled by legal process, provided Executive’s
attorneys, accountants, tax preparers, or spouses are informed of this provision
requiring confidentiality and such person agrees to be bound by its terms.
Notwithstanding the foregoing, nothing in this Agreement shall limit Executive’s
right to discuss his employment with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, other federal government agency or similar state or local agency or to
discuss the terms and conditions of his employment with others to the extent
expressly permitted by Section 7 of the National Labor Relations Act. 




6.     

RETURN OF HEAT PROPERTY.  All documents, records, data, equipment (including,
without limitation: any computer or computers; any electronic storage device;
computer hard drives; flash drives; discs and the like), Heat charge or credit
cards, any Heat electronic communication devices (including cellular telephones,
smartphones, BlackBerry®, PDA and the like) and other physical property, whether
or not pertaining to Confidential Information, which were furnished to Executive
by Heat or were procured by Executive in connection with Executive’s services to
Heat and/or is subsidiaries or affiliates will be and remain the sole property
of Heat. Executive will return to Heat forthwith all such materials and property
except as provided in Section 8 of this Agreement.




7.     

STOCK SHARES AND OPTIONS.  Executive was granted an option to purchase 70,000
shares of Heat’s common stock, pursuant to Heat’s 2014 Stock Incentive Plan as
applicable (the “Plan”) of which 7,291 are vested as of the Resignation Date.
 Under the terms of the Plan and Executive’s stock option grant, vesting will
cease as of the Resignation Date and Executive will have ninety (90) days after
the Resignation Date to exercise any option that have vested as of the
Resignation Date.  




8.  

CONFIDENTIAL INFORMATION.  The previous Confidentiality Information and
Assignment of Inventions Agreement between the Executive and Heat shall remain
in full force and effect and if there shall be a conflict between the terms of
this Agreement and the terms of the prior agreement, the terms of this Agreement
shall prevail.  




9.    

NON-COMPETE; NON-SOLICITATION.




a.    

NON-COMPETE. For a period commencing on the Effective Date of this Agreement (as
defined below) and ending one year after the Effective Date of this Agreement
(the “Non-Competition Period”), Executive shall not, directly or indirectly,
either for Executive or any other person, own, manage, control, materially
participate in, invest in, permit Executive’s name to be used by, act as
consultant or advisor to, render material services for (alone or in association
with any person, firm, corporation or other business organization) or otherwise
assist in any manner any business which develops, markets, or sells or sells
products that are directly competitive with the gp96 technology platform or any
other platform being developed or sold by Heat at the time of termination
(collectively, a “Competitor”).  Nothing herein shall prohibit Executive from
being a passive owner of not more than five percent (5%) of the equity
securities of a Competitor which is publicly traded, so long as Executive has no
active participation in the business of such Competitor.




b.     

NON-SOLICITATION. During the Non-Competition Period identified in Section 10(a)
above, Executive shall not, directly or indirectly: (i) induce or attempt to
induce or aid others in inducing anyone working at Heat or its subsidiaries or
affiliates to cease working at Heat or its subsidiaries or affiliates, or in any
way interfere with the relationship between Heat or its subsidiaries or
affiliates and anyone working at Heat or its subsidiaries or affiliates except
in the proper exercise of Executive’s authority; or (ii) in any way interfere
with the relationship between Heat or its subsidiaries or





5




--------------------------------------------------------------------------------

affiliates and any customer, supplier, licensee or other business relation of
Heat or its subsidiaries or affiliates.




c.     

SCOPE.  If, at the time of enforcement of this Section 10, a court shall hold
that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.




d.     

INDEPENDENT AGREEMENT.  The existence of any claim or cause of action of
Executive against Heat or any of its subsidiaries or affiliates, whether or not
predicated upon the terms of this Agreement, shall not constitute a defense to
the enforcement of these covenants.




10.     

INJUNCTIVE RELIEF.  Executive acknowledges that a violation or attempted
violation on Executive’s part of any agreement in Section 6,7 9 or 10 will cause
irreparable damage to Heat and/or its subsidiaries or affiliates, and
accordingly, Executive agrees that Heat and/or its subsidiaries or affiliates
shall be entitled as a manner of right to an injunction from any court of
competent jurisdiction restraining any violation or further violation of such
agreement by Executive without the obligation of posting a bond; such right to
an injunction, however, shall be cumulative and in addition to whatever other
remedies that Heat and/or its subsidiaries or affiliates may have. The existence
of any claim of Executive, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by Heat and/or its
subsidiaries or affiliates of the covenants contained in this Agreement.




11.     

ARBITRATION.  No dispute between one or more Heat Related Parties and Executive
shall be the subject of a lawsuit filed in state or federal court. Instead, any
such dispute shall be submitted to binding arbitration before the American
Arbitration Association (“AAA”) or, if Heat and Executive agree in a separate
writing, another individual or organization or an individual or organization
that a court appoints. Notwithstanding the above, either Heat or Executive may
file with an appropriate state or federal court a claim for injunctive relief in
any case where the filing party seeks provisional injunctive relief or where
permanent injunctive relief is not available in arbitration. The filing of a
claim for injunctive relief in state or federal court shall not allow either
party to raise any other claim outside of arbitration. It is understood that
both sides are hereby waiving the right to a jury trial.




a.

The arbitration shall be initiated in Durham County, North Carolina and shall be
administered by AAA under its employment arbitration rules before a single
arbitrator that shall be mutually agreed upon by the parties hereto. If the
parties cannot agree on a single arbitrator, then an arbitrator shall be
selected in accordance with the rules of AAA. The arbitration must be filed
within one year of the act or omission which gives rise to the claim. Each party
shall be entitled to take one deposition, and to take any other discovery as is
permitted by the Arbitrator. In determining the extent of discovery, the
Arbitrator shall exercise discretion, but shall consider the expense of the
desired discovery and the importance of the discovery to a just adjudication.




b.

The Arbitrator shall render an award that conforms to the facts, as supported by
competent evidence (except that the Arbitrator may accept written declarations
under penalty of perjury, in addition to live testimony), and the law as it
would be applied by a court sitting in the State of North Carolina. The cost of
arbitration shall be advanced equally by the parties. Any party may apply to a
court of competent jurisdiction for entry of judgment on the arbitration award.




12.     

SUCCESSORS.




a.     

This Agreement is personal to Executive and shall not be assignable by
Executive.





6




--------------------------------------------------------------------------------




b.     

This Agreement shall inure to the benefit of Heat and its successors and
assigns. Heat may assign this Agreement to any successor or affiliated entity,
subsidiary, sibling, or parent company, provided that such assignee is
financially qualified to fulfill obligations hereunder and in the event of such
assignment, Heat agrees to guarantee all obligations hereunder.




13.     MISCELLANEOUS




a.  

Executive shall notify Heat of any and all employment or other compensated work
Executive obtains during the period from the Effective Date of this Agreement
through and including the Non-Competition Period.  




b.     

This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina, without reference to the principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement contains the full and complete
understanding between the parties hereto and supersedes all prior
understandings, whether written or oral, pertaining to the subject matter
hereof, other than the Confidential Information and Assignment of Inventions
Agreement between Executive and Heat, contained in Executive Employment
Agreement, as amended, and included as Appendix A to the Offer Letter.  To the
extent that there is any conflict between this Agreement and any earlier
agreement between Heat and Executive, this Agreement governs. This Agreement may
not be amended or modified otherwise than by written agreement executed by
Executive and by the designated representative of the Board.




c.     

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery, by registered or certified mail, return receipt
requested, postage prepaid, by reputable overnight courier (such as Federal
Express or UPS), by facsimile, or by e-mail to such address as either party
shall have furnished to the other in writing in accordance herewith. Notice may
be given to Heat or Executive as follows:




 

For Heat:

For Executive:

 

 

 

 

Heat Biologics, Inc.

801 Capitola Drive

Durham, NC 27313

 

Timothy Creech




[                   ]

 

With a Copy to:

 

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attn: Leslie Marlow, Esq.

 




d.     

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.




e.     

The failure of either party to insist upon strict compliance with any provision
of this Agreement, or the failure to assert any right either party may have
hereunder, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.




f.

This Agreement does not constitute an admission by Heat of any wrongful action
or violation of any federal, state, or local statute, or common law rights,
including those relating to the





7




--------------------------------------------------------------------------------

provisions of any law or statute concerning employment actions, or of any other
possible or claimed violation of law or rights.




g.   

Executive agrees that upon any breach of this Agreement Executive will forfeit
all amounts paid or owing to Executive under this Agreement.  Further, Executive
acknowledge that it may be impossible to assess the damages caused by
Executive’s violation of the terms of Sections 3, 4, 5, 8, 9 and 10 of this
Agreement and further agree that any threatened or actual violation or breach of
those Sections of this Agreement will constitute immediate and irreparable
injury to Heat.  Executive therefore agrees that any such breach of this
Agreement is a material breach of this Agreement, and, in addition to any and
all other damages and remedies available to Heat upon Executives breach of this
Agreement, Heat shall be entitled to an injunction to prevent Executive from
violating or breaching this Agreement.  Executive agrees that if Heat is
successful in whole or part in any legal or equitable action against Executive
under this Agreement, Executive agrees to pay all of the costs, including
reasonable attorney’s fees, incurred by Heat in enforcing the terms of this
Agreement




14.

Acknowledgments. Executive further acknowledges:




a.  

Executive has read and understands the release set forth in this Section 3 and
the other terms of this Agreement;




b.  

Before executing this Agreement, Executive has been offered at least 45 days to
consider Executive’s rights and obligations under this Agreement;




c.

The period of time Executive has to consider Executive’s rights and obligations
under this Agreement is reasonable;




d.   

Before executing this Agreement, Heat advised Executive in writing to consult
with an attorney;




e.  

Executive has knowingly and voluntarily elected to enter into this Agreement and
releases the Company and all Heat Related Parties from any and all claims,
subject to the stated limitations in this Section 3, in exchange for valuable
consideration which is in addition to anything of value to which Executive is
already entitled;




f.

The Agreement constitutes a waiver of all rights and claims Executive may have
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621, et
seq.);




g.

This Agreement does not waive any rights or claims by Executive that may arise
after this Agreement is finally accepted and executed; and,




h.  

Nothing in this Agreement, including the restrictions contained in Paragraphs 4,
5, 9, and 10, is intended to, or shall, interfere with Executive’s rights under
federal, state, or local civil rights or employment discrimination laws
(including, but not limited to, Title VII, the ADA, the ADEA, GINA, USERRA, or
their state or local counterparts) to file or otherwise institute a charge of
discrimination, to participate in a proceeding with any appropriate federal,
state, or local government agency enforcing discrimination laws, or to cooperate
with any such agency in its investigation, none of which shall constitute a
breach of this Agreement. Executive shall not, however, be entitled to any
relief, recovery, or monies in connection with any such action, charge or
proceeding brought against Heat and/or the other Heat Related Parties,
regardless of who filed or initiated any such complaint, charge, or proceeding








8




--------------------------------------------------------------------------------



15.     

Effective Date. For a period of seven days following the execution of this
Agreement, Executive may revoke this Agreement by sending written notice of same
to Heat, addressed to Mr. Jeff Wolf, 801 Capitola Drive, Durham, North Carolina
27713.  For the revocation to be effective, the Company must receive the written
notice by not later than the close of business on the seventh day after
Executive signs this Agreement.  This Agreement shall not become effective or
enforceable until this seven-day revocation period has expired without Executive
having exercised Executive’ right to revoke.




This Agreement shall become effective on the seventh day after the date of this
Agreement, provided the Executive does not exercise her right to revoke this
Agreement (“Effective Date”).  If Executive revokes this Agreement during such
seven-day period, this Agreement shall not become effective.








9




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, Heat has caused these presents to
be executed in its name on its behalf, all as of the day and year first above
written.




HEAT BIOLOGICS, INC.,
a Delaware Corporation

 

EXECUTIVE

 







 

 

 

 

By:

/s/ Jeff Wolf

 

/s/ Timothy Creech

 

Jeff Wolf

 

Timothy Creech

 


























10




--------------------------------------------------------------------------------

April 4, 2016
















Timothy Creech




[Address]




Re:

Severance Agreement and General Release




Dear Timothy:




This letter confirms that on April 5, 2016, I personally delivered to you the
enclosed Agreement and General Release.  You have up to 45 days after receipt of
this Agreement and General Release to consider whether to sign and date this
Severance Agreement and General Release, in which you waive important rights,
including those under the Age Discrimination in Employment Act of 1967.
 Attachment A to this letter contains information required to be provided to you
pursuant to Age Discrimination in Employment Act of 1967 and the Older Workers
Benefit Protection Act. We advise you to consult with an attorney of your
choosing prior to signing this Severance Agreement and General Release
concerning the rights you are waiving as well as all other terms of this
Agreement.
















 

Very truly yours,

 

 

 

 

 

 

 

/s/ Jeff Wolf

 

 

 

 

 

 

 

Heat Biologics, Inc.








--------------------------------------------------------------------------------

Attachment A




Information about the Exit Program required by the Older Workers Benefit
Protections Act.




The class, unit, or group of individuals covered by the program includes all
employees in the Company whose employment is being terminated in the reduction
in force that will be effective on [Insert Date]. All employees in the Company
whose employment is being terminated are eligible for the program.




The following is a listing of the ages and job titles of employees who were and
were not selected for layoff and offered consideration for signing a waiver.
Except for those employees selected for layoff, no other employee is eligible or
offered consideration in exchange for signing the waiver:




Job Title

Age

# Selected

#  not Selected

CEO

52

0

1

CFO

55

1

0

Chief Science Officer

36

0

1

VP Product Development

42

0

1

VP Business development

52

1

0

Director of Clinical

33

0

1

Director of CMC

38

0

1

Director of Regulatory Affairs

39

0

1

Clinical Research Associate

26

0

1

Manager, Medical Writing

37

0

1

Senior Director of Quality Systems

37

1

0

Clinical Trial Associate

28

0

1

Senior CMC Project Manager

39

0

1

Associate Director of Research

37

0

1

Associate Director of Research

36

0

1

Principal Scientist

42

0

1

Postdoctoral Scientist

28

0

1

Director of Process Development and Characterization

31

1

0

Scientist I

40

0

1

Assoc. VP of Licensing and Legal Counsel

50

1

0

Office manager

35

0

1

Accounting Manager

45

0

1

Director IR and Corporate Communication

29

0

1

Controller

64

0

1

Associate Director, Analytical Sciences

45

0

1





